PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arthur Rozand, et al. 
Application No. 16/647,876
Filed: March 17, 2020
For: Motor Boat with Foils which are Retractable by Tilting

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed July 19, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond in a timely manner to the final Office action, mailed November 3, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the date of abandonment of this application is February 4, 2022.  A Notice of Abandonment was mailed on June 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3617 for appropriate action by the Examiner in the normal course of business on the reply received July 19, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions